          Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                                                 §
                                                 §                 SA-11-CR-516-XR
v.                                               §
                                                 §
MEHRDAD ANSARI (3),                              §
                                                 §
                       Defendant.                §

                    ORDER ON MOTION TO DISMISS INDICTMENT

       On this date, the Court considered Defendant’s motion to dismiss his indictment for

violation of the Sixth Amendment right to a speedy trial (docket no. 63) and the Government’s

response (docket no. 65). After careful consideration, Defendant’s motion is denied.

                                        BACKGROUND

I.     The Alleged Conspiracy

       This case dates back over thirteen years—to 2007—when Defendant Mehrdad Ansari

(“Defendant”) allegedly conspired with Defendants Susan Yip (“Yip”) and Mehrdad Foomanie

(“Foomanie”) to ship various goods to Iran in violation of the United States’ prohibition on trade

with Iran and various expert licensing requirements. See docket no. 3. The indictment alleges that

the conspiracy was intended, in part, “to provide material support for the military and industrial

manufacturing base and infrastructure of the country of Iran.” Id. at 8. From at least 2007 to 2009,

the conspirators allegedly obtained or attempted to obtain over 105,000 parts valued at $2.6

million. Docket no. 63-9 at 6. Yip, a Taiwanese citizen, acted as a broker through which Foomanie

bought items in the United States and shipped them to Iran—diverted through either Taiwan or

Hong Kong—using one of Yip’s many companies. Docket no. 3 at 6.
          Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 2 of 11




       Defendant, born in Iran but then living in the UAE, owned a freight-forwarding company

in Dubai called Gulf Gate Sea Cargo, LLC. Id. The indictment lists seventeen items that the

conspirators either shipped or attempted to ship, but Defendant is implicated in the shipment of

only one of those items. See id. at 5–6 (items 10(a)–(q)). In 2008, the indictment alleges, Yip

contacted a company in Cedar Park, Texas, seeking to purchase approximately $12,000 of

microwave pyramidal absorbers that met military specifications. Id. at 10. Defendant purportedly

assisted Yip and Foomanie with shipping those goods to Iran, including arranging the shipment

and altering the bill of lading to show Taiwan as the destination. Id. at 11; docket no. 65-1 at 64,

67. The United States Department of Commerce’s Office of Export Enforcement detected and held

up that shipment. Docket no. 3 at 12. Thereafter, Defendant allegedly instructed Yip to lie to the

Department of Commerce Special Agent by telling the agent the goods were intended for Taiwan,

and that once the goods arrived in Taiwan, Yip should store them there “for a while” and later ship

them to Iran. Id. The Department of Commerce substituted replacement goods to allow the

shipment to proceed in furtherance of the Government’s investigation. Docket no. 63-9 at 44.

Aside from the microwave pyramidal absorber transaction, there is no indication that Defendant

had further correspondence with either Yip or Foomanie. Id. at 36.

II.    Efforts to Capture Defendant Ansari

       Homeland Security Investigations (“HSI”), a unit of the Department of Homeland Security

(“DHS”), opened its investigation on July 9, 2008. Docket no. 65-1 at 84. Initially, HSI entered

“Mehrdad Ansari” into its TECS system, the case management program HSI used at the time to

monitor international travel into and out of the United States. Id. at 80; docket no. 63-9 at 18. HSI

obtained this biographical data from the signature block Defendant used in his email


                                                 2
            Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 3 of 11




communications with his co-conspirators. Id. From 2008 to 2011, Defendant was not the primary

target in HSI’s investigation; as described by HSI Case Agent Marcus Sexton at Defendant’s

detention hearing on March 31, 2020, Yip was the main focus of their investigation through that

period. Docket no. 63-9 at 16.

          All three defendants were indicted under seal on June 15, 2011, and an arrest warrant for

Defendant was issued on that date. Docket no. 3; no. 65-1 at 98. HSI, however, claims that it had

little information regarding Defendant: his “name, a couple phone numbers[,] and an email

address.” Docket no. 63-9 at 17. HSI decided not to contact Defendant, even after the indictment,

because doing so would “likely jeopardize” the investigation by allowing Defendant and his co-

conspirators to “do damage control, change their methods, change their operations.” Id. at 14. HSI

did, however, lure their primary target, Yip, to the United States under the ruse of a business deal.

Docket no. 63-9 at 16. She was arrested on May 20, 2012 and thereafter pled guilty to Count One:

Conspiracy to Violate the International Emergency Economic Powers Act and the Iranian

Transaction Regulations. On October 24, 2012, this Court sentenced her to twenty-four months.

See United States v. Kip, SA-11-CR-516(1)-XR. On that same day, the indictment was unsealed

for all defendants.1

          Defendant frequently traveled internationally during the relevant time periods. In July

2012, he applied for a B-1 Visa with the United States Department of State. Docket no. 63-2. In

his visa application, he used his full passport name, Mehrdad Moeinansari. Id. at 1. In that same

application, Defendant listed his Iranian citizenship, indicated he used no other names, and listed




1
    Foomanie remains a fugitive. Docket no. 63-9 at 10.
                                                     3
            Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 4 of 11




his employer as Gulf Gate Sea Cargo. Id. at 2–3.2 Because the TECS system listed Mehrdad Ansari

(pursuant to the electronic signature block use in Defendant’s emails) but his full passport name

was Mehrdad Moeinansari, Defendant was not detected by the TECS system. Id. at 18. The

Department of State issued his visa, and in October 2012, Defendant traveled without incident to

and from the United States for a freight forwarders association conference. Id. Defendant traveled

to other countries in the ensuing years, including multiple visits to Germany, Spain, France, and

Turkey. See docket no. 63-3 at 1–5. Defendant maintains that his current passport, which is in the

Government’s possession, will reveal future travel in more recent years. Docket no. 63 at 10, note

2. This travel was done with his passport which used his full name, Mehrdad Moeinansari. Docket

no. 63-3.

       Despite Yip’s arrest and sentencing—and Defendant’s travel to and from the United States

the same month as Yip’s sentencing—Defendant’s whereabouts remained unknown to the

Government. Soon after unsealing the indictment, on October 31, 2012 DHS issued a “Fugitive

Report” for Mehrdad Ansari, and the Government argues that this report was accepted by the

National Crime Information Center (“NCIC”). Docket no. 65-1 at 86–87.3 When Internet searches

for Defendant—using the name Mehrdad Ansari—yielded little biographical data, HSI reached

out to its office in Dubai seeking further identifying information. The Dubai Police Criminal

Investigation Department identified Defendant, including his full passport name, Mehrdad


2
  The Government concedes that, at the time Defendant applied for his visa, it knew the name of
Defendant’s company, Gulf Gate Sea Cargo. Docket no. 63-9 at 19. That information, however, had not
been entered into the NCIC database. Id. at 20.
3
  The exhibits show that HSI first filed a fugitive report which listed “Unknown” for Defendant’s
biographical information, but the Government explains that NCIC rejected this. Thereafter, HSI inputted
estimates for those biographical characteristics, and the Government contends that NCIC accepted that
report, though it provides no exhibit indicating NCIC’s acceptance. See docket no. 65-1 at 85 (rejected
fugitive report), 87 (accepted fugitive report), 86 (explaining the distinction).
                                                  4
          Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 5 of 11




Moeinansari. Docket no. 65-1 at 96. An updated Fugitive Report, now including Defendant’s full

name, was issued on July 16, 2013. Id. at 99.

       Despite now—as of July 2013—knowing Defendant’s full name, his likely location in

Dubai, and the name of his company, the Government decided not to proactively seek Defendant’s

capture because of the known difficulties with extraditing Iranian fugitives, even if from friendly

countries, and the likelihood that Defendant would “do damage control” if he became aware he

was wanted. See docket no. 65 at 9; no. 63-9 at 14. The Government also worried that if it

contacted INTERPOL, the Iranian government would notify Defendant if a notice were issued

because “the Iranian government was a co-conspirator.” Docket no. 65 at 9. Rather than seeking

extradition or an INTERPOL notice, an agent with the Department of Commerce’s Bureau of

Industry Standards (“BIS”) decided to place Defendant on the BIS Entities List, a list which

imposes a license requirement on any U.S.-related business who seeks to do business with one of

the listed entities, which were deemed “to be involved, or to pose a significant risk of being or

becoming involved, in activities contrary to the national security or foreign policy interests of the

United States.” See docket no. 65-1 at 110–13. Defendant’s placement on the Entities List, the

Government concedes, was a “laborious process,” and it was not finalized until June 21, 2016. Id.

In the meantime, the Government chose to wait and see if Defendant would otherwise return to

the United States. Docket no. 63-9 at 51–52.

       The Government had no success through the BIS Entities List. In May 2017, it turned to

INTERPOL, first seeking to enter a “Red Notice” for Defendant. Docket no. 65-1 at 117.4 An


4
  An INTERPOL Red Notice is published at the request of an INTERPOL member “to seek the location of
a wanted person and his/her detention, arrest or restriction of movement for the purpose of extradition,
surrender, or similar lawful action.” Docket no. 65-1 at 115. They are sent to all INTERPOL members.
                                                   5
           Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 6 of 11




analyst with INTERPOL Washington explained that a Red Notice was unavailable because Iran

was a “recalcitrant” country. Id. at 115.5 That analyst explained two alternatives: publishing a Blue

Notice or a Wanted Person Diffusion. Id. at 116. A Blue Notice is similar to a Red Notice except

it does not commit the requesting country to extradite the subject. Id. at 123. The United States

chose not to issue a Blue Notice because doing so sends notice to all countries, including Iran. A

Wanted Person Diffusion, on the other hand, permits the requesting country to select a tailored

group of trusted countries to which INTERPOL will send the request. Id. Similar to a Blue Notice,

it does not require the same assurance that the requesting country will commit to extradite the

located subject. Id.

        On October 12, 2017, the Government submitted a Wanted Person Diffusion request to

INTERPOL. Docket no. 65-1 at 124. INTERPOL entered that Wanted Person Diffusion, including

both known names for Defendant, Mehrdad Ansari and Mehrdad Moeinansari. Id. at 3. Thereafter,

the Diffusion was visible to all INTERPOL member countries except the UAE, Iran, Sudan, Syria,

Russia, China, Pakistan, Afghanistan, and Lebanon. Id. at 6. On June 14, 2019, authorities with

INTERPOL Tbilisi in the Republic of Georgia informed INTERPOL Washington that Defendant

had crossed the Georgian border. Id. at 18. Defendant was arrested on June 16, 2019. Id. at 20.

Though Defendant contested his extradition, docket no. 63-9 at 8, the Supreme Court of the




5
  More specifically, INTERPOL will not issue a Red Notice for a recalcitrant country because INTERPOL
cannot be assured that the United States will extradite the subject to the United States upon arrest. This is
because any fugitive returning to the United States to stand trial must be granted a Significant Public Benefit
Parole (“SPBP”) to enter the United States. One factor in determining whether to grant that SPBP is the
likelihood that the home country will accept the fugitive after the fugitive serves his or her sentence in the
United States. There is concern, then, for the possible “failure of the United States to live up to its
commitment to extradite the subject, if parole is not granted. This would result in the release of the subject,
a loss of confidence in the United States as a law enforcement partner, and a reluctance to act on U.S. red
notices in the future.” Docket no. 65-1 at 115.
                                                      6
          Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 7 of 11




Republic of Georgia rejected his appeal, and the Minister of Justice granted extradition for all

charges except charges 3 and 5, the money laundering counts, because there is no dual criminality

with the Georgian money laundering statute. Docket no. 65-1 at 30. Defendant was surrendered to

the U.S. Marshals on March 14, 2020, and a detention hearing was held on March 31.

                                         DISCUSSION

I.     Applicable Law

       To determine whether a defendant's right to a speedy trial has been denied so as to justify

the dismissal of the indictment, a court must evaluate and balance four factors: (1) the length of

the delay, (2) the reason for the delay, (3) the defendant's diligence in asserting his Sixth

Amendment right, and (4) prejudice to the defendant resulting from the delay. Barker v. Wingo,

407 U.S. 514, 530 (1972); United States v. Serna-Villarreal, 352 F.3d 225, 230 (5th Cir. 2003).


II.    Application

       In support of its motion, Defendant argues that the first three Barker factors weigh so

strongly in his behavior that prejudice, the fourth factor, can be presumed. Docket no. 63.

Considering the first factor, the length of delay, Defendant argues that delay—eight years,

presumably from the time of Defendant’s indictment in 2011 to his arrest in 2019—is

“extraordinary” and “weighs heavily” in favor of Defendant. Id. at 12. As to the second factor, a

consideration of the reason for delay, Defendant argues that the delay is attributable not to him,

but rather to the Government. Id. at 13 (“[N]one of the delay between Indictment (June 11, 2011)

and INTERPOL (2017), if not between 2011 and arrest (2019), can be attributed to the defense.”).

Defendant argues that the Government acted deliberately in its delay by (1) sealing the indictment

for over 16 months, (2) spending its resources to lure the Government’s primary target, Yip, rather

                                                7
          Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 8 of 11




than Defendant, (3) delaying inputting Defendant’s information into NCIC, (4) delaying notifying

Defendant, even after unsealing the indictment, choosing instead to adopt a lie-in-wait strategy,

and (5) waiting at least six years to approach INTERPOL. Id. at 13–16. Alternatively, even if the

Government was not deliberate, it was at least negligent in its failure to use “reasonable diligence”

and “serious efforts” to capture him. Id. at 16–17 (citing Doggett v. United States, 505 U.S. 647,

656 (1992)). As to the third factor, whether the defendant timely asserted his Speedy Trial rights,

Defendant concedes that although he was arrested in June 2019 but did not bring this motion in

April 2020, it is the Government’s own position that a defendant cannot challenge his indictment

from overseas but must await extradition and appearance in court before filing any motion. Docket

no. 63 at 18 (citing the “fugitive disentitlement doctrine”). Further, Defendant claims that he only

learned the facts supporting this motion at the detention hearing on March 31, 2020. Id.

Considering the fourth and final factor—whether the delay prejudiced the defendant—Defendant

cites the Fifth Circuit for the rule that “where the first three factors taken together weigh heavily

in [a] defendant’s favor, we may conclude that they warrant a presumption of prejudice.” United

States v. Molina-Solorio, 577 F.3d 300, 307 (5th Cir. 2009). And where such prejudice is

presumed, Defendant argues, the Government bears the burden to rebut that presumption

persuasively, and it has not done so. Docket no. 63 at 19 (citing Doggett, 505 U.S. at 658).

       The Government responds that Defendant himself caused the delay, in part, because of his

failure to use the same name on his passport as he used to conduct the alleged conspiracy, and that

the difference in name caused authorities to fail to identify Defendant’s travels to and from the

United States and other countries. See generally docket no. 65. As to the first Barker factor—the

length of delay—the Government seeks to exclude three time periods from the calculation:


                                                 8
            Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 9 of 11




       1.      25 months between indictment on June 15, 2011 and July 14, 2013—the
               time period in which the Government had only the name Mehrdad Ansari;

       2.      13 months between May 16, 2017 and June 16, 2019—the time between the
               Government’s request for the Wanted Person Diffusion and Defendant’s
               capture in Georgia; and

       3.      9 months in which Defendant contested his extradition from Georgia.
               Docket no. 65 at 14.

       The Government contends that the Defendant would have been apprehended in October

2012, when Defendant traveled to the United States, if he had not withheld his full name from

authorities, including misstating on his visa application that he did not use any other names. Id.

       As to the second Barker factor—the reason for the delay—the Government argues that

delays caused by Defendant, rather than the Government, do not constitute speedy trial delay. Id.

at 16. As in the first factor, the Government contends that the “delay…was intentionally caused

by [Defendant’s] choice to use a name different than what his passport stated.” Id. The Government

proffers other reasons for its own delay, arguing that it “diligently moved forward” in attempts to

capture Defendant “given the constraints of no further identifiers, the inherent difficulty in

international extraditions, and the peculiar difficulties to international extraditions” when Iran is

involved. Id. at 17.

       Third, the Government disputes that Defendant timely asserted his speedy trial rights; the

Government claims that when the indictment was unsealed on October 24, 2012, a press release

was issued that day, and the indictment (and Yip’s plea and sentencing) were “widely covered and

easily accessible.” Id. at 26. Further, both versions of his name were placed on the BIS Entities

List, and that should have put Defendant on notice. Id. at 27. Finally, as to the fourth Barker factor,

the Government contends that Defendant, rather than the Government, bears the burden of showing

                                                  9
         Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 10 of 11




prejudice, and Defendant has not done so. Id. at 27.

       With regard to the first factor – the length of the delay, the Court finds that many periods

of time (about four years) were not attributable to the Government. With regard to the second

factor – reason for delay, the Defendant would have been apprehended in October 2012, when he

traveled to the United States, if he had not withheld his full name from authorities, including

misstating on his visa application that he did not use any other names.            Additionally, the

Government proffers good cause for why Defendant’s arrest did not come about sooner – the

difficulty of extraditing Iranian nationals and the focus on the primary target of the investigation.

       With regard to the third factor, the Court finds that the Defendant was not diligent in

asserting his Sixth Amendment right. The Defendant concedes that he was arrested in June 2019

but brought this motion in April 2020. Despite his assertion that he only became aware of facts

supporting this motion at the detention hearing on March 31, 2020, he fails to specify what these

facts were. Clearly, the time frames here were known to him at all times.

       With regard to the final factor – prejudice to the defendant resulting from the delay, the

Defendant merely argues that the first three factors are so strong in his favor that prejudice can be

presumed. “The court can presume prejudice if the first three factors weigh heavily in the

defendant's favor; if they do not, the defendant must show actual prejudice.” United States v.

Rojas, 812 F.3d 382, 410 (5th Cir. 2016). The Court finds that, for the reasons stated above, the

first three factors do not weigh heavily in the Defendant’s favor. Defendant fails to identify any

loss of testimony or evidence. Further, Defendant fails to show how the absence of any such

evidence impairs his defense. Id. at 410.

       Defendant’s motion (docket no. 63) is DENIED. Defendant’s motion for discovery related


                                                 10
         Case 5:11-cr-00516-XR Document 68 Filed 05/15/20 Page 11 of 11




to its speedy trial motion (docket no. 64) is DISMISSED AS MOOT because the Government’s

provided the requested discovery in its response to Defendant’s speedy trial motion.

       It is so ORDERED.

       SIGNED this 15th day of May, 2020.




                                     XAVIER RODRIGUEZ
                                     UNITED STATES DISTRICT JUDGE




                                               11
